Citation Nr: 0106103	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  00-03 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to an increased rating for varicose veins of the 
left lower extremity, currently rated as 40 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1944 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Salt Lake City, Utah.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The appellant's varicose veins of the left lower 
extremity are manifested by dilated tortuous varicosities 
below the knee, patent deep circulation, and marked vascular 
insufficiency of the lower one-third of the left leg, the 
left ankle, and the left foot, with a history of swelling and 
stasis pigmentation.  He does not have varicose ulcers 
residual ulcer scars.  


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 40 percent 
for varicose veins of the left lower extremity have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 4.104, Diagnostic Code 7120 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant was granted service connection for phlebitis of 
the left leg, postoperative residuals secondary to 
herniorrhaphy, in a March 1947 rating action.    At that 
time, a zero percent rating was assigned.  

A VA examination was conducted in March 1969.  At that time, 
the appellant stated that in 1944, he had undergone surgery 
for a ligation of the left femoral vein in connection with a 
venous thrombosis of the left calf.  The appellant indicated 
that following the surgery, he developed varicose veins.  The 
physical examination showed that there were varicose veins of 
the left lower leg.  No skin pigmentation was noted, and 
there were no scars of previous ulcers.  The diagnosis was 
varicose veins, moderately severe, left lower leg, involving 
the greater saphenous system.  

In an April 1969 rating action, the RO recharacterized the 
appellant's service-connected phlebitis as varicose veins of 
the left leg, postoperative residuals venous thrombosis.  The 
RO also increased the appellant's rating for his service-
connected varicose veins from zero percent to 20 percent 
under Diagnostic Code 7120.  

A VA inpatient treatment record shows that in August 1972, 
the appellant underwent a ligation and stripping of the 
varicose veins of the left leg.  In a November 1972 rating 
action, the RO assigned a temporary 100 percent evaluation 
under 38 C.F.R. § 4.30 from August 4, 1972 to September 30, 
1972, for convalescence following the surgery for his 
varicose veins.  The RO also noted that from October 1, 1972, 
the appellant's 20 percent evaluation would be reinstated.

In March 1997, the appellant underwent a VA examination.  At 
that time, the diagnosis was varicose veins of both legs.  

A VA Hospital Physician's Emergency Room Report shows that in 
May 1998, the appellant was seen for a complaint of cramps in 
his legs.  He stated that he wore support hose for his 
varicose veins.  Examination revealed excellent popliteal and 
dorsalis pedis pulses, and good capillary refill in his legs.  
There was no tenderness in his legs, and there was no edema.  
The diagnosis was leg cramps secondary to varicose veins.  

A VA vascular surgery clinic report shows that in June 1998, 
the appellant was treated after complaining of bilateral 
lower extremity "crampy pain."  At that time, 
he noted that he was four years status post cadaveric renal 
transplant.  The physical examination showed that he had 2+ 
palpable pulses, both DP (dorsalis pedis) and PT (posterior 
tibial) in his feet, as well as palpable popliteal and 
femoral pulses.  The impression was of bilateral leg pain, 
not suggestive of claudication, with good peripheral 
perfusion by examination.  

When the appellant underwent a VA examination in July 1998, 
he stated that due to his varicose veins, he had constant 
aching and fatigue with his left leg, along with generalized 
swelling.  The appellant indicated that he wore compression 
hosiery to prevent the swelling and that standing and walking 
tended to increase the pain and swelling.  According to the 
appellant, his varicose vein condition did not prevent him 
from performing any exercise or exertion, except for 
prolonged standing and walking.  He reported that he was 
capable of vacuuming, shopping, pushing a light lawn mower, 
climbing low level stairs, and gardening.  He noted that he 
was unable to dress himself, cook, walk for any distance, 
drive a car, or take out the trash.  According to the 
appellant, he had been retired since 1978.  

The physical examination revealed that the appellant had 
varicose veins from his knees to his toes in both lower 
extremities, with the left leg being worse.  The left leg 
showed superficial and deep varicose veins, 1+ edema, and 
stasis pigmentation.  There was no eczema.  The examiner 
noted that as the appellant walked throughout the clinic, it 
was obvious that he was experiencing pain in his left lower 
extremity.  The diagnosis was varicose veins of the left leg.  
The examiner stated that the appellant's complaints of 
increased swelling and pain were substantiated by the 
physical examination which revealed those problems and that 
the appellant would have to continue wearing supportive 
hosiery for the rest of his life to prevent any blood clots 
in his left leg.  

In a December 1998 rating action, the RO increased the 
appellant's rating for his varicose veins of the left lower 
extremity from 20 percent to 40 percent under Diagnostic Code 
7120.  

A VA examination was conducted in January 2000.  The 
appellant complained of swelling in his left ankle usually at 
the end of the day or after some excessive prolonged walking.  
The physical examination of the appellant's left leg showed 
extensive dilated tortuous varicosities over the left lower 
extremity, all below the level of the knee over the saphenous 
distribution, with multiple spider varicosities over the 
entire left ankle.  The deep circulation was patent, with 
prompt superficial vein emptying on elevation of the left 
leg.  The appellant had marked vascular insufficiency of the 
entire left lower extremity involving the lower one-third of 
the left leg, the left ankle, and the left foot, with a 
barely palpable popliteal pulse and absent pedal pulses and 
severe bluish discoloration of the foot and ankle when held 
down in a dependent position.  There was no history of any 
varicose ulcers and no scars were noted to suggest a previous 
varicose ulcer.  There was no evidence of any stasis 
dermatitis.  The appellant wore a "Job hose" over each leg 
from the groin to the toes.  The diagnoses included the 
following: (1) extensive dilated tortuous varicosities of the 
left lower extremity, all below the knee, with patent deep 
circulation, and (2) severe arteriosclerotic obliterans 
disease of the left lower extremity, with barely perceptible 
popliteal pulse and absent pedal pulses.  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to notice and the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO has 
met its obligations to the appellant under the new 
legislation.  The appellant has been afforded VA 
examinations, the RO has obtained identified evidence, 
provided required notice, and afforded the appellant the 
opportunity to submit evidence and argument and has done so.   
Thus, the appellant will not be prejudiced by the Board 
deciding the merits of his claim without remanding the case 
to the RO for consideration under the new legislation.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPRECOP No. 16-
92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000). 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2 (2000)), the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Under Diagnostic Code 7120, a 40 percent rating is assigned 
for varicose veins manifested by persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating is assigned when there is 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 
percent rating is assigned for varicose veins with massive, 
board-like edema with constant pain at rest.  38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2000).  

IV. Analysis

The appellant states that he has constant pain and swelling 
in his left leg.  In this regard, lay statements are 
considered to be competent evidence when describing 
observable symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

At the appellant's July 1998 VA examination, it was noted 
that he had 1+ edema.  In addition, although the January 2000 
VA examiner stated that there was no evidence of any stasis 
dermatitis, stasis dermatitis was noted on the January 1998 
examination.  However, under Diagnostic Code 7120, a 60 
percent rating requires persistent ulceration in addition to 
stasis pigmentation.  Here, there is no medical evidence of 
persistent ulceration.  The report of the appellant's January 
2000 VA examination states that there was no history of any 
varicose ulcers and no scars were noted to suggest a previous 
varicose ulcer.  Therefore, in light of the above, it is the 
Board's determination that the manifestations of varicose 
veins of the left lower extremity are appropriately evaluated 
as 40 percent disabling under Diagnostic Code 7120.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted.  

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for varicose veins of the left lower 
extremity.  






ORDER

An evaluation in excess of 40 percent for varicose veins of 
the left lower extremity is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

